Citation Nr: 1634452	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for post-operative traumatic arthritis of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from May 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, as relevant, continued the Veteran's 20 percent rating for his service-connected right ankle disability and declined to reopen a previously denied claim of entitlement to service connection for a left ankle disorder.  The Veteran subsequently perfected an appeal as to such issues.

During the pendency of the appeal, in a March 2011 rating decision the RO granted a 100 percent temporary evaluation as a result of surgery the Veteran had on his right ankle pursuant to 38 C.F.R. § 4.30, effective February 8, 2011, and continued the 20 percent rating as of April 1, 2011.  The period during which the 100 percent temporary evaluation is in effect is not part of the appeal. 

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

In January 2014, the Board reopened the previously denied claim for service connection for a left ankle disorder and remanded both claims for additional development.  While on remand, in a December 2014 rating decision, service connection for left ankle arthritis was granted with an initial 10 percent rating, effective March 9, 2009.  As such is a full grant of the benefit sought on appeal with respect to the Veteran's service connection claim, this issue is no longer before the Board. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

 

FINDING OF FACT

For the entire appeal period, the Veteran's post-operative traumatic arthritis of the right ankle is manifested by marked limitation of motion, but does not result in ankylosis of the ankle, or the subastragalar or tarsal joint; malunion of os calcis or astragalus; or an astragalectomy. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-operative traumatic arthritis of the right ankle have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5270 (2015).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a March 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by a letter dated in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was also afforded VA examinations in September 2009, April 2010, August 2011, September 2011, July 2012, and October 2014 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to address the evaluation of the Veteran's service-connected right ankle disability.  In this regard, they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In this regard, the Board has considered the Court's recent holding in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, the Board notes that the examinations of record do not include findings referable to range of motion testing in passive motion or on weight-bearing.  With regard to conducting such testing with the range of the opposite undamaged joint, the record reflects that the Veteran's left ankle range of motion was tested at the examinations; however, he is also service-connected for such disability.  Therefore, it is not possible to test his right ankle range of motion against an "undamaged" left ankle.

However, despite the inclusion of such range of motion findings, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time based on such examination since he has been awarded the schedular maximum rating of 20 percent based on marked limitation of ankle motion.  In order to receive a higher or separate rating, his ankle joint or subastragalar or tarsal joint, must be ankylosed, a fact which is not demonstrated in the record, or there must be malunion of os calcis or astragalus or an astragalectomy, which are not shown.  Furthermore, as will be discussed herein, the rating criteria fully contemplates limitation of ankle motion, and the resulting functional impairment from such disability.  Consequently, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time.

Moreover, the Veteran has not alleged, and the record does not show, that such examinations are inadequate to decide his increased rating claim, or otherwise argued that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

Moreover, the record does not reflect a possible worsening of the right ankle disability since October 2014 so as to warrant another examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.
 
 At the September 2013 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the nature and severity of the Veteran's service-connected right ankle disability, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of such testimony, the Board remanded the instant matter so as to obtain outstanding treatment records and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his right ankle disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

As noted, in January 2014, the Board remanded the case for additional development, to include affording the Veteran an opportunity to identify any outstanding treatment records, obtaining outstanding VA and private treatment records, and affording the Veteran a contemporaneous VA examination so as to assess the current nature and severity of his right ankle disability.  Thereafter, the Veteran was invited to identify or submit any outstanding treatment records, the AOJ obtained all identified private and VA treatment records, and the Veteran was afforded the aforementioned VA examination in October 2014.  Therefore, the Board finds that the AOJ has substantially complied with the January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's left ankle strain is evaluated under hyphenated Diagnostic Code 5010-5271, which provides for evaluation of arthritis due to trauma on the basis of limitation of motion of the ankle.  A 20 percent rating is in effect during the entire appeal period since the date of claim on March 9, 2009 except for the period from February 8, 2011 to March 31, 2011when a temporary total rating is in effect under 38 C.F.R. § 4.30.

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

Under 38 C.F.R. § 4.71a, diagnostic codes evaluate impairment resulting from ankle disorders, including Diagnostic Code 5270 (ankylosis), Diagnostic Code 5271 (limitation of ankle motion), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  The normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5270 provides a minimum rating of 20 percent for ankylosis in plantar flexion at less than 30 degrees; a 30 percent rating if in plantar flexion, between 30 and 40 degrees or in dorsiflexion between zero and 10 degrees; and a 40 percent rating if in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Diagnostic Code 5271 provides for a maximum rating of 20 percent for marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Under Diagnostic Code 5272, the maximum disability rating available is 20 percent and that requires ankylosis of the subastragalar or tarsal joint in poor weight-bearing position; and a 10 percent rating is assignable if in good weight-bearing position.

Under Diagnostic Code 5273, the maximum disability rating available is 20 percent and that requires malunion of the os calcis or astragalus with marked deformity; and a 10 percent rating is assignable if with moderate deformity. 

Under Diagnostic Code 5274, a 20 percent is assignable if there has been an astragalectomy. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

The medical evidence contained in the multiple VA examinations conducted between September 2009 and October 2014 provides an adequate picture of the Veteran's service-connected right ankle disability.  There is no other medical evidence, to include the VA and private treatment records on file, that reflect materially different findings from those noted in the VA examination reports with respect to the pertinent diagnostic criteria for evaluation in this case.

During the September 2009 VA examination for joints, the Veteran reported complaints of having had continual pain and swelling of the right ankle, and that on occasion it will pop, resulting in increasing discomfort.  He reported that it had become progressively worse since onset and that he used medication (NSAIDS) to treat the symptoms.  He reported that symptoms included giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of motion in the joint.  He had no episodes of dislocation or subluxation, but had locking several times a week.

On examination, there was an antalgic gait, but no other evidence of abnormal weight bearing; and no loss of bone or inflammatory arthritis.  Findings recorded included deformity, tenderness, popping sound on lateral flexion, lateral malleolus exaggerated with superimposed swelling, instability, tendon abnormality of laxity, and varus angulation to 10 degrees. 

Right ankle range of active motion findings included dorsiflexion from zero to 7 degrees, and plantar flexion from zero to 15 degrees.  There was no objective evidence of pain following repetitive motion.  There were additional limitations after three repetitions of the range of motion primarily due to weakness.  After repetitive motion, dorsiflexion was to 7 degrees and plantar flexion was to 12 degrees.  

X-ray examination concluded with an impression of findings most compatible with an osteochondral injury involving the lateral talar dome with possible displaced ossified fragment within the lateral talar recess; and mild tibiotalar osteoarthrosis.

The examination report noted that the Veteran's usual occupation was police officer and he was currently employed full-time.

The examination report contains a diagnosis of hypertrophic spurs extending from inferior margins of the lateral and medial malleoli; osteochondral injury involving the lateral talar dome with possible displaced ossified fragment within the lateral talar recess; mild tibiotalar osteoarthrosis; and varus angulation.

During an April 2010 VA examination, the Veteran reported complaints of bilateral weakness, deformity, instability, and lack of endurance, but not locking, stiffness effusion, and episodes of dislocation or subluxation.  The Veteran complained of bilateral swelling and tenderness but not heat, redness, or drainage.  Currently the Veteran wears a brace on the right ankle.

The Veteran reported that during flare-ups after repetitive use, he would be limited by pain, incoordination, and weakened movement, but not by excess fatigability (endurance) or functional loss in the right ankle.

On examination of the right ankle, the Veteran was able to dorsiflex from zero to 5 degrees, and to plantar flex from zero to 30 degrees.  There was painful motion at the end point of dorsiflexion and plantar flexion.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.

The examiner concluded that during a flare-up or following repetitive use the Veteran will be additionally limited by pain but not by weakened movement, excess fatigability (endurance), or incoordination; and that there was no objective evidence for painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait was limping and there was functional limitation on standing or walking.  There was no callosities breakdown or abnormal shoe wear pattern that would indicate abnormal weight bearing.  There was no ankylosis.  There were no constitutional signs consistent with inflammatory arthritis.  There was no objective evidence for pain.

The examiner's diagnostic impression was that the Veteran had a right ankle chronic strain/sprain.  The report contains an X-ray examination impression that findings within the right talar dome were consistent with an unchanged radiographic appearance of an osteochondral lesion.

The report of an August 2011 VA examination for joints shows that the examiner noted that the Veteran had been diagnosed with (1) right ankle strain/sprain in 1990, and (2) ankle osteoarthritis in 2010.

On examination of the right ankle, the Veteran was able to dorsiflex to 20 degrees or greater with no objective evidence of painful motion; and to plantar flex to 45 degrees or greater with no objective evidence of painful motion.  These ranges were unchanged after repetitive use testing.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive use testing.  

The Veteran did not have localized tenderness or pain on palpation of joints/soft tissue of the right ankle.  Muscle strength was 5/5 on plantar flexion and dorsiflexion.  There was no laxity shown on anterior drawer test or talar tilt test (inversion/eversion stress).  

The Veteran did not have ankylosis of the ankle, subtalar or tarsal joint.  The Veteran had not had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (Os calcis) or talus (astragalus), or a talectomy (astragalectomy).  

The Veteran had not had a total ankle joint replacement; but had had arthroscopic ankle surgery in 1990 to remove bone fragments; and in February 2011 to remove bone spurs cartilage flaps, and to debride osteoarthritis and scar tissue.  He did not have any residual signs or symptoms due to the ankle surgery.

The Veteran was using a cane and right ankle strap brace on a regular basis.  The report shows that diagnostic imaging studies confirmed degenerative or traumatic arthritis of the right ankle, and that there was new spurring since a previous bilateral ankle x-ray in April 2010. 

The examiner concluded that the Veteran's right ankle condition impacted his ability to work in that the Veteran would be limited in his ability to perform heavy physical duty and limited in his ability to perform prolonged standing or walking, but he could perform light physical duty or sedentary work with no difficulty.

During a September 2011 VA general medical examination the examiner reviewed details of the Veteran's medical history including regarding his right ankle disability.  After examination, the examiner opined that the Veteran is able to secure and maintain gainful employment in any capacity requiring sedentary or light physical work but would be limited in heavy physical work and limited in his ability to perform prolonged standing or walking when considering his service-connected conditions of traumatic arthritis of the right ankle postoperative, tinnitus (claimed as ringing in the ears), and surgical scars of the right ankle.

During a July 2012 VA examination for ankle conditions, the Veteran reported that flare-ups caused swelling after he has been on it for 20 to 30 minutes.

On examination of the right ankle, the Veteran was able to dorsiflex to 20 degrees or greater with no objective evidence of painful motion; and to plantar flex to 45 degrees or greater with no objective evidence of painful motion.  These ranges were unchanged after repetitive use testing.  The Veteran did not have additional limitation in range of motion of the ankle following repetitive use testing.  

Other objective findings were similar to those from the previous VA examinations.  Significantly, the Veteran did not have ankylosis of the ankle, subtalar or tarsal joint.  He had not had shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (Os calcis) or talus (astragalus), or a talectomy (astragalectomy).  He was still using a brace and cane on a regular basis. 

During the September 2013 Board hearing, the Veteran testified in part regarding the symptoms of his right knee disability.  He testified that the ankle manifested pain, and gave out.  He also had locking of the ankle when he is unable to put pressure on the ankle.  He required the use of devices to assist with symptoms.  He had limited motion and fatigue and weakness in the ankle.  He was currently a police officer with VA full time, but was looking for a position that would require less time on his feet.

During an October 2014 VA examination for ankles, the examiner diagnosed post-traumatic arthritis of the right ankle, post-operative.  The Veteran reported complaints that his current symptoms included persistent pain, intermittent swelling and heat, but no redness.   He reported that his ankle would "lock up" about three or four times a week.  He reported having a sudden sharp pain at times while walking, when he has to sit and massage the ankle until it relaxes.  

The Veteran reported that he had to wear a right ankle brace for all ambulation and he had to use a cane three or four times a week for about an hour and kept a cane at his work.  He reported having flare-ups that impact the function of the ankle, requiring use of crutches up to two days, and he reported that he had missed work for about three weeks.

On examination the range of motion was abnormal with dorsiflexion from zero to 20 degrees and plantar flexion from zero to zero degrees.  Due to the range of motion limitations he had difficulty walking/climbing.  He had pain on range of motion.  There was objective evidence of localized tenderness or pain on palpation of the anterior of the right ankle.  The Veteran was able to perform repetitive use testing with at least three repetitions, after which the range of motion on dorsiflexion and plantar flexion was the same as initially performed.  

The examiner concluded that the examination supports the Veteran's statements describing functional loss with repetitive use over time.  The examiner found that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time due primarily to pain.  The examiner opined that the primary disability was limited walking, not limited range of motion.  The report recorded that the Veteran had flare-ups two to three times a year when the condition was severe, which would last two days.

Muscle strength in the right ankle was 5/5, with no muscle atrophy.  The examiner found no ankylosis.  The right ankle had ankle instability on Talar Tilt Test but not on Anterior Drawer Test.  The examiner found that the Veteran had not ever had "shin splints", stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), nor had the Veteran had a talectomy (astragalectomy).  The Veteran used a right ankle brace as an assistive device on a constant basis for locomotion.  

The Veteran had had arthroscopic ankle surgery to remove fragments in 1991 and 2010, with associated scars that were not painful or unstable, or have a total area equal to or greater than 39 square cm (6 square inches), or are located on the head, face or neck.  The two scars were located at the right medial anterio ankle and measured 2.5 cm by .7 cm; and the right lateral anterior ankle measuring 1 cm by 0.4 cm.

The examiner found that the right ankle disability did not result in functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  

Diagnostic testing of the right ankle showed post traumatic degenerative joint disease; and crepitus.

The examiner concluded that the right ankle disability impacted the Veteran's ability to perform occupational tasks by limiting prolonged walking and standing; on an average day the Veteran can walk about 500 yards before needing to stop and rest the ankle.  The examiner opined that the Veteran's right (and left) ankle conditions would have a mild impact to his ability to perform sedentary and a severe impact to his ability to perform physical employment due to pain and limitations in mobility associated with the conditions.  

The service-connected post-operative traumatic arthritis of the right ankle is already assigned the maximum rating of 20 percent assignable under diagnostic criteria for marked limitation of motion pursuant to Diagnostic Code 5271.  In this regard, the Board notes that the evidence clearly shows that the Veteran's right ankle disability results in marked limitation of motion, to include as a result of functional loss due to deformity, pain, tenderness, swelling, popping, giving way, instability or laxity, stiffness, and locking, or due to weakness, fatigability, incoordination, pain on movement, lack of endurance, repetitive motion, or flare-ups.  See DeLuca, supra; Mitchell, supra.  However, as there is no ankylosis, malunion of os calcis or astragalus, or astragalectomy of the right ankle, a separate rating or a rating in excess of 20 percent is not warranted for any period throughout the appeal period since the date of claim on March 9, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  

In this regard, the Board is cognizant that the September 2009 VA examination revealed deformity of a varus angulation to 10 degrees; however, the April 2010 VA examination showed no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  Furthermore, no examination revealed the presence of ankylosis of the ankle joint, or the subtalar or tarsal joint.  In this regard, while the October 2014 VA examiner noted that the Veteran's plantar flexion was from zero to zero degrees, he indicated that there was no ankylosis and pointed out that ankylosis implies a anatomically (not functionally) fixed
joint (definition: "The fusion of bones across a joint, most commonly due
to a chronic inflammatory condition such as ankylosing spondylitis").  Moreover, at no time during the course of the appeal, has the Veteran had malunion of os calcis or astragalus, or astragalectomy of the right ankle.  Therefore, a higher or separate rating for his right ankle disability is not warranted.

Furthermore, while the Veteran has residual scarring associated with his right ankle disability, he has already been awarded a separate rating for such disability. 

In reaching such conclusion, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right ankle disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected right ankle disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board has considered whether staged ratings under Hart, supra, as appropriate for the Veteran's right ankle disability; however, the Board finds that his symptomatology has been stable for such disability throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's right ankle disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  In that regard, the Board finds that the Veteran's marked limitation of motion of the ankle, to include as a result of functional loss due to deformity, pain, tenderness, swelling, popping, giving way, instability or laxity, stiffness, and locking, or due to weakness, fatigability, incoordination, pain on movement, lack of endurance, repetitive motion, or flare-ups, as well as the resulting impairment in his ability to stand, walk, or climb for prolonged periods, are contemplated by the schedular rating criteria.   

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected post-operative traumatic arthritis of the right ankle.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in a September 2011 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  

Moreover, the subsequent evidence of record does not reflect that the Veteran has again raised the issue of TDIU or that such has been otherwise implied.  In this regard, a review of the record shows that the Veteran was still working as a police officer on a full-time basis at the time of his most recent VA examination in October 2014.  Therefore, the Board need not address the matter further.   

In adjudicating the Veteran's increased rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

A rating in excess of 20 percent for post-operative traumatic arthritis of the right ankle is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


